Citation Nr: 1539378	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-05 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a bilateral elbow disorder.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for bilateral hearing loss.







REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from February 1999 through July 2003.  During that period, the Veteran served in the Southwest Asia Theater of Operations, where he engaged the enemy in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which among other issues, denied service connection for claimed disorders of the right knee, eight shoulder, left ankle, and bilateral elbows, and for bilateral hearing loss and migraine headaches.  The Veteran perfected a timely appeal of those denials.

Testimony was received from the Veteran during a May 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

This appeal initially included issues concerning the Veteran's entitlement to service connection for disorders of the left shoulder disorder and left knee.  Service connection for left shoulder and left knee disabilities was granted to the Veteran in a February 2014 rating decision issued by the Cleveland RO.  The Veteran has not expressed any continuing disagreement either as to the effective dates or the initial disability ratings assigned for those disabilities.  Accordingly, issues concerning the newly service-connected left shoulder and left knee disabilities do not remain on appeal.

The issues of the Veteran's entitlement to claimed disorders of the right knee, right shoulder, left ankle, and bilateral elbows, and for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his May 2015 video conference hearing, the Veteran advised on the record that he wished to withdraw his claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

The Veteran's substantive appeal as to the issue of entitlement to service connection for bilateral hearing loss is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, withdrawals of an appeal must be in writing.  See 38 C.F.R. § 20.204(b) (2014).

In July 2009, VA received the Veteran's original claim for service connection for bilateral hearing loss.  That claim was denied in the RO's March 2010 rating decision.  The Veteran subsequently perfected an appeal as to that denial.  During his May 2015 video conference hearing, however, he informed the Board on the record that he wished to withdraw his appeal of the RO's denial of service connection for bilateral hearing loss.

There remains no allegation of error of fact or law for appellate consideration as to the issue of the Veteran's entitlement to service connection for bilateral hearing loss. As such, the Veteran's appeal as to that issue is dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

In relation to the Veteran's claims for service connection for disorders of the right knee, right shoulder, left ankle, elbows, and migraine headaches, the Veteran testified during his video conference hearing that he has experienced chronic symptoms that date back to his period of active duty service.  His testimony is supported by multiple buddy statements received from servicemen who purportedly served with him and by lay statements received from his friends and family.

To date, the Veteran has not been afforded VA examinations of the claimed disorders in his right knee, right shoulder, left ankle, and elbows.  Given the various statements in the record indicating the presence of continuous symptoms, and given the relatively low threshold that must be met before a VA examination is warranted, such examinations should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

Although the Veteran was previously given a VA examination in February 2010 to explore for possible traumatic brain injuries related to an in-service September 2000 motor vehicle accident, that examination did not consider or address whether the Veteran's headaches might have been the result of combat-related trauma or exposure to environmental hazards in the Persian Gulf.  In that regard, the Board notes that the Veteran has reported in his various claims submissions, lay statements, and in his May 2010 PTSD statement that he was in close proximity to enemy rocket strikes.  Those assertions are also supported by statements received from his service buddies.  Moreover, in a July 2009 statement, the Veteran also reported that he was exposed to various environmental hazards and toxins during his Persian Gulf service.  Certainly, such exposure would be consistent with his documented active duty service.

Given the foregoing, the February 2010 VA examination's failure to consider possible relationships between the Veteran's headaches and combat-related trauma or as part of an undiagnosed illness related to exposure to environmental hazards in the Persian Gulf renders that opinion incomplete.  For that reason, the Veteran should also be afforded a new VA examination of his headaches to explore whether those etiological relationships exist.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the VA examinations ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed disorders of the right knee, right shoulder, left ankle, elbows, and migraine headaches since May 2014.  VA must then also make efforts to obtain the records for any treatment identified by the Veteran.  38 C.F.R. § 3.159.



Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for claimed disorders of the right knee, right shoulder, left ankle, elbows, and migraine headaches.

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is arranging for him to undergo a VA orthopedic examination for his claimed joint problems and a VA neurological examination for his claimed headaches.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his right knee, right shoulder, left ankle, elbows, and migraine headaches since May 2014.

2.  Obtain the records for any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA orthopedic examination of his right knee, right shoulder, left ankle, and elbows, to be performed by an appropriate examiner, to determine the nature and etiology of any diagnosed conditions.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will note that the Veteran served in the Persian Gulf, where he was likely exposed to environmental hazards (to include among others, pesticides, feces, burning bodies, trash, and oil) and was in close proximity to enemy rocket strikes.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis with respect to the claimed right knee, right shoulder, left ankle, and bilateral elbow conditions.  The examiner should also provide opinions as to the following medical question: for each diagnosed disorder, is it at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred as a result of the Veteran's active duty service, including his exposure to environmental hazards or combat participation during his service in the Persian Gulf?

All opinions must be supported by a detailed rationale in a typewritten report.  

4.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his claimed migraine headaches, to be performed by an appropriate examiner, to determine the nature and etiology of any diagnosed conditions.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will note that the Veteran served in the Persian Gulf, where he was likely exposed to environmental hazards (to include among others, pesticides, feces, burning bodies, trash, and oil) and was in close proximity to enemy rocket strikes.  The examiner will also note that the Veteran was treated for an apparent in-service head injury in May 1999 and following an in-service motor vehicle accident in September 2000.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis with respect to the claimed migraine headaches.  The examiner should also provide opinions as to the following medical questions:

a) is it at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred as a result of the Veteran's active duty service, including his exposure to environmental hazards or combat participation during his service in the Persian Gulf?

(b) do you concur with the previous February 2010 VA examiner's opinion that the Veteran does not have a traumatic brain injury related to his in-service September 2000 motor vehicle accident?  Do you also concur with the February 2010 VA examiner's stated rationale?  If not, how does your opinion differ and why do you disagree?

All opinions must be supported by a detailed rationale in a typewritten report.

5.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for claimed disorders of the right knee, right shoulder, left ankle, elbows, and migraine headaches should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


